Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350 Michael V. Shustek, as Chief Executive Officer and Director of Vestin Mortgage, Inc., the sole manager of Vestin Fund III, LLC (the “Registrant”), and Rocio Revollo, as Chief Financial Officer of Vestin Mortgage, Inc., hereby certify, pursuant to 18 U.S.C. §1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Registrant’s Report on Form 10-Q for the three and six months ended June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: August 14 2009 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer and Director* of Vestin Mortgage, Inc., Manager of the Registrant Date: August 14, 2009 /s/Rocio Revollo Rocio Revollo Chief Financial Officer** of Vestin Mortgage, Inc., Manager of the Registrant * Michael V. Shustek functions as the equivalent of the Chief Executive Officer of the Registrant for purposes of 18 U.S.C. Section 1350. **Rocio Revollo functions as the equivalent of Chief Financial Officer of the Registrant for purposes of 18 U.S.C. Section 1350, pursuant to an accounting services agreement entered into between Vestin Fund III LLC and her employer, Strategix Solutions, LLC
